DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21 are allowed.
Regarding claim 1, 8, 15, and its respective dependents, the art of record either alone or in combination fails to disclose or suggest the claim limitation of “acquiring information related to a target request initiated by a client terminal to an application and at least one context request, the information at least indicating the type and initiation time of the target request and the type and initiation time of the at least one context request; converting the acquired information into a vectorized feature representation for the target request; and determining an abnormality detection result of the target request based on the vectorized feature representation and using an abnormality detection model, the abnormality detection result indicating whether the target request is an abnormal request, and the abnormality detection model characterizing a correlation between a vectorized feature representation for a request and an abnormality detection result.”
As to the art of record, Van et al. reference discloses the concept of a system to detect the anomaly for cloud application in the network. However, Van et al. does not teach with respect to the entire or combination claim limitation of “acquiring information related to a target request initiated by a client terminal to an application and at least one context request, the information at least indicating the type and initiation time of the target request and the type and initiation time of the at least one context request; converting the acquired information into a vectorized feature representation for the target request; and determining an abnormality detection result of the target request based on the vectorized feature representation and using an abnormality detection model, the abnormality detection result indicating whether the target request is an abnormal request, and the abnormality detection model characterizing a correlation between a vectorized feature representation for a request and an abnormality detection result.”
As to the art of record, Luggi et al. reference discloses the concept of identifying security risks using distributions of characteristic features extracted from a plurality of events . However, Mizuta does not teach with respect to the entire or combination claim limitation stated as above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679. The examiner can normally be reached 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAI Y CHEN/               Primary Examiner, Art Unit 2425